Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: in claim 8, line 4, the phrase “a plurality of pads of transistor cells” may imply that the pads are part of the transistor cells. However, transmission lines are later defined that connect the pads to the transistor cells. By way of suggestion, the phrase could read -- a plurality of pads for transistor cells --.  In claim 10, last paragraph, it may be better for “a resistance value of the line resistors” to read – a resistance value of a line resistor – or the like in order to provide clear antecedent basis for “the line resistor” (singular) of the last line. In the specification, paragraph 44 has no period.
Appropriate correction is required.
This application is in condition for allowance except for the following formal matters: 
As above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nojima et al. (US pat. no. 4,772,856) disclose using phase shifters that are part of a second harmonic cancelation network connected to the output .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843